Citation Nr: 1611433	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-10 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for pelvic floor dysfunction.

2.  Entitlement to an initial rating in excess of 20 percent for right hip piriformis syndrome, effective since November 22, 2004. 

3.  Entitlement to a higher initial rating for degenerative arthritis of the thoracolumbar spine with intervertebral disc disease (IVDS) and sacroiliac (SI) dysfunction, to include a 40 percent rating prior to June 16, 2014.  

4.  Entitlement to an effective date prior to March 29, 2009, for the award of service connection for arthritis of the thoracolumbar spine with IVDS and SI dysfunction.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 16, 2014. 

6.  Entitlement to an effective date prior to November 4, 2011, for the award of dependency benefits for the Veteran's spouse and minor child.  

REPRESENTATION

Veteran represented by:	Thomas Farrell, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active duty for training in the Air Force Reserves from August to December 1984 and January to April 1991.  Veteran status has been established due to an injury during active ACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2005, August 2006, April 2013, and July 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran and his wife testified in February 2016 at a Board video hearing before the undersigned.  A transcript is of record.

The last supplemental statement of the case (SSOC) was issued in May 2014.  The record includes additional evidence from the Veteran and his attorney after that date, neither the Veteran nor his attorney has submitted a waiver of review of such additional records.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1304 (2015).  Nevertheless, the records are essentially duplicative of the previously submitted evidence, as they are either copies of prior evidence, or records after 2004 noted continued complaints consistent with severe right hip disability as noted below.  Moreover, there is no prejudice resulting from the Board's review of these additional records in the first instance, as the Board is fully granting the benefits sought in the decision herein.  Id.  In particular, the Veteran and his attorney have argued that he has a severe muscle disability, and the attorney specified during the February 2016 hearing that a 30 percent rating for severe disability was being sought for the right hip piriformis syndrome.  Such a rating is granted herein.  Additionally, the Board is granting service connection for pelvic floor dysfunction. 

In July 2005, the RO granted service connection for right hip piriformis syndrome (a muscle disability), and assigned an initial rating of 10 percent, effective from November 22, 2004.  The Veteran submitted a claim for "increase" in December 2005, which was denied in an August 2006 rating decision.  The Veteran submitted a notice of disagreement from this determination and, in April 2013, the RO increased the rating for this disability to 20 percent, effective November 22, 2004.  Thus, the RO properly considered the issue as on appeal from the July 2005 rating decision, in light of new and material evidence including as to the degree of disability within one year after that determination.  See 38 C.F.R. § 3.156(b) (2015).  The appeal for a higher initial rating continued on appeal, however, as 20 percent was not a full grant of this benefit sought on appeal.

In the August 2006 rating decision the RO also denied service connection for pelvic floor dysfunction.  The Veteran perfected an appeal from this denial.

Also in August 2006, the RO denied service connection for back disability; the Veteran submitted a notice of disagreement.  In a September 2009 rating decision, the RO denied service connection for sacroiliac (SI) joint dysfunction; the Veteran's attorney submitted a notice of disagreement with the denial of service connection for a back condition to include SI joint dysfunction.  In July 2014, the RO granted service connection for degenerative arthritis of the thoracolumbar spine with intervertebral disc disease (IVDS) and sacroiliac (SI) dysfunction.  Thus, the appeal was granted in full.  

In an April 2013 rating decision, with notice to the Veteran in May 2013, the RO granted service connection for bilateral hip degenerative joint disease, assigning an initial 10 percent rating, effective January 29, 2013.  The Veteran submitted a timely notice of disagreement; and a statement of the case (SOC) was issued in May 2014, with notice to the Veteran in June 2014.  No substantive appeal was received.  And the appeal was closed.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).  Thus, this issue is no longer appeal.

In the July 2014 rating decision, the RO assigned an initial rating for the back disability with SI joint dysfunction of 0 percent (noncompensable), effective from March 29, 2009; 10 percent, effective from November 4, 2011; and 40 percent, effective from June 16, 2014.  The Veteran initiated an appeal via an August 2014 notice of disagreement as to the effective date for this disability, as well as for an increased rating prior to June 16, 2014.  See 38 C.F.R. § 20.201 (2014); Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (revising 38 C.F.R. § 20.201 to require that a notice of disagreement be filed on a standard VA form).  


In the July 2014 decision, the RO granted entitlement to a TDIU, effective June 16, 2014.  The Veteran submitted a notice of disagreement in August 2014 as to the effective date for the award of TDIU.  Nevertheless, his claim for a TDIU is considered part and parcel of the appeal of the underlying disability ratings.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the TDIU claim is under the Board's jurisdiction.

In the July 2014 rating decision and notice, the RO advised the Veteran that he was being awarded dependency benefits for his spouse and one child, effective November 4, 2011.  In November 2014, VA received a VA Form 9 from the Veteran, in which he indicated that he disagreed with the effective date assigned for the dependency awards.  The Board construes this document as a timely notice of disagreement with this determination.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014 & 2015).  

Three issues have been raised by the record, but the claims file does not reflect adjudication by the agency of original jurisdiction (AOJ) to date.  First, a July 2014 deferred rating decision noted that a June 2013 letter from the Veteran's attorney would be considered a claim to reopen claims for service connection for depression and tinnitus.  Second, a March 2015 RO letter noted that the Veteran had submitted a claim for specially adapted housing and/or special home adaptation grant, and the Veteran submitted arguments and a formal claim (VA Form 26-4555) in April 2015.  Finally, the Veteran indicated in the April 2015 written statement that he believed he had a right knee disorder due to his service-connected right hip and related conditions.  The Board does not have jurisdiction over these issues; therefore, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a higher rating for degenerative arthritis of the thoracolumbar spine with IVDS and SI dysfunction; entitlement to an effective date prior to March 29, 2009, for the award of service connection such disability; entitlement to a TDIU prior to June 16, 2014; and entitlement to an effective date prior to November 4, 2011, for the award of dependency benefits; are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran has a pelvic floor dysfunction that was incurred as a result of injury during a motor vehicle accident in 2002 while returning from ACDUTRA service.

2.  The Veteran's right hip piriformis syndrome did not result from the type of injury contemplated by severe muscle disability, and there was no prolonged hospitalization for treatment of the wound; however, after referral to VA's Director, Compensation Service, an additional extraschedular rating of 10 percent is warranted for such disability, to result in a 30 percent rating since November 2004.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for pelvic floor dysfunction have been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).

2.  The criteria for an initial rating of 30 percent for right hip piriformis syndrome (Muscle Group XVIII), effective since November 22, 2004, have been met on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5318 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 C.F.R. § 3.303(d).  

As pertinent to this case, a period of active service includes a period of active duty for training (ACDUTRA) where the individual was disabled due to injury or disease in the line of duty.  See 38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6(a).   

The Veteran contends that his pelvic floor dysfunction was incurred as a result of motor vehicle accident that occurred while he was traveling from a period of ACDUTRA in May 2002, or as secondary to his right hip piriformis syndrome.  

Service connection generally requires evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In an October 2003 letter, the Veteran's private provider, Dr. M, summarized that the Veteran had been having severe right testicle and right anterior groin pain since his 2002 motor vehicle accident.  He continued to have pain after surgeries to repair bilateral hernias, and his right testicle remained larger than the left testicle after the surgery.  Dr. M's impressions were significant sprain of the SI joint from the 2002 motor vehicle accident, which resulted in pelvic abnormal alignment with anterior pelvic rotation, causing chronic severe spasm of the piriformis with a typical pattern of referred pain to the groin and genital area.  

Dr. M noted that lumbar radiculopathy was a less likely cause of the Veteran's symptoms, and that his hernias were probably unrelated to pain.  Her recommendations included a trial of Neurontin to treat "pelvic floor muscle dysfunction", and an electromyography (EMG) if needed in the future to rule out radiculopathy, if treatment for the SI and piriformis were ineffective.

Similarly, in a September 2009 letter, Dr. M stated that the Veteran had "chronic severe piriformis/pelvic floor dysfunction due to a sacroiliac strain" that, in her opinion, more likely than not occurred due to the 2002 motor vehicle accident.  
Dr. M summarized that the Veteran had been having significant muscle spasms in the low back since the 2002 accident, which were sufficient to change his standing posture and gait, and had contributed to abnormal pelvic alignment, which she explained was a deformity of the spinal and pelvic bone.  

Dr. M further stated that the Veteran did not have a specific problem with abnormal shape or curvature of the spine but, rather, one side of his pelvis was rotated forward and the other side was rotated backwards, with a significant malalignment where the pelvic bone attaches to the low back at the SI joint.  Dr. M opined that the injury to the "pelvis area and pelvic floor (piriformis) muscles, which are hip rotation muscles" was severe.

Other private treatment records noted continuing complaints of pain in the right groin, testicle, and thigh since the 2002 motor vehicle accident.  See, e.g., records in August 2002, October 2003, December 2003, March 2005.  In an October 2006 private record, Dr. L noted a history of pelvic floor dysfunction with piriformis syndrome, that started after an automobile accident four years earlier.  

A May 2013 VA treatment record noted that the Veteran had been diagnosed with piriformis syndrome, SI joint dysfunction, articulated hip, and pelvic floor dysfunction.  The clinical discussion stated that there was right piriformis syndrome, right sacroiliitis, L-4 nerve root irritation, severe by symptoms, mild by MRI, all of which caused pelvic floor pain, sacroiliac joint pain, and problems with articulation of the right hip.  An April 2008 VA record had also noted piriformis syndrome, right articulated hip, pelvic floor dysfunction, and SI joint dysfunction. 

The Veteran contends that his pelvic floor dysfunction is separate from his already service-connected disabilities of right hip piriformis syndrome, and arthritis of thoracolumbar spine with IVDS and SI joint dysfunction.  The Veteran and his wife gave competent and credible reports of symptoms that they believe are due to pelvic floor dysfunction, including frequent constipation, need to urinate, low back pain, pain during intercourse, and pain in the pelvic, genital, and rectal areas.  See, e.g., January 2016 attorney arguments; February 2016 hearing transcript.  There are intermittent reports of such symptoms in VA and private medical records.  

During the 2016 hearing, the Veteran's attorney noted that such symptoms are listed in a "WebMD type of website" as being possible symptoms of pelvic floor dysfunction; the website article itself is not of record.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based on objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
	
The January 2006 VA examiner noted the Veteran's complaints and reports as to what his private providers told him about having pelvic floor dysfunction, but no assessment was given at that time, other than right hip piriformis syndrome.

VA examinations in 2013 and 2014 did not address whether there was a separate diagnosis of pelvic floor dysfunction, or what symptoms were related to any such diagnosis.  Instead, they addressed the symptoms and diagnosis of right hip piriformis syndrome, noted as a hip/thigh condition; back disability with sacroiliac dysfunction; and degenerative joint disease of the bilateral hips.  There was no discussion of the Veteran's complaints of bowel, urinary, rectal, and genital complaints.  The January 2013 VA muscles examiner (in a February 2013 report) simply stated that the claimed condition of pelvic flor dysfunction was "already noted in the diagnosis section."  

The Board resolves doubt in the Veteran's favor and finds that a disability of pelvic floor dysfunction is established, as noted in the records from Dr. M and others.  Although this condition appears to have some overlapping symptoms with his other service-connected disabilities, that does not preclude service connection.  Rather, the appropriate rating to be assigned, to include whether a separate rating is warranted, is a downstream issue of the award of service connection.  

Further, the medical evidence from Dr. M establishes that the diagnosed pelvic floor dysfunction was caused by the Veteran's motor vehicle accident in the Reserves.  Accordingly, service connection is warranted on a direct basis.  38 C.F.R. § 3.303.

II.  Disability Rating Analysis

Disability evaluations are determined by applying of a schedule of ratings based on average impairment of earning capacity; separate rating codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability should be viewed in relation to its history.  38 C.F.R. § 4.1.  

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities from the same injury if the symptomatology for the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

For VA rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in five anatomical regions.  See 38 C.F.R. §§ 4.55(b) & 4.73.  In this case, the Veteran's condition is rated under the Muscle Group (MG) XVIII, which is in the pelvic girdle and thigh group.  38 C.F.R. § 4.73, Diagnostic Code (DC) 5318.  

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  There will be no rating assigned for muscle groups that act upon an ankylosed joint, with exceptions involving the knee and shoulder.  38 C.F.R. § 4.55(a), (c).   

Further, the combined evaluation of muscle groups acting upon a single unankylosed joint generally must be lower than the evaluation for unfavorable ankylosis of that joint.  For compensable injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level, and used as the combined evaluation for the affected muscle groups.  For injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under section 4.25.  38 C.F.R. § 4.55(d), (e), (f).  

The Veteran's currently assigned rating of 20 percent for his right hip piriformis syndrome under DC 5318 (MG XVIII) represents moderately severe muscle injury; to warrant the next higher (maximum) rating of 30 percent on a schedular basis, there must be severe muscle disability.  38 C.F.R. § 4.73, DC 5318.  Affected functions are outward rotation of the thigh and stabilization of the hip joint; and affected muscles are pelvic girdle group 3, including the pyriformis, gemellus (superior or inferior), obturator (external or internal), and quadratus femoris.  Id.

Muscle injuries are classified in four general categories of severity: slight, moderate, moderately severe, and severe; with separate evaluations assigned based on criteria set forth in 38 C.F.R. § 4.56.  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved, unless evidence establishes that the muscle damage is minimal.  Further, a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(a), (b).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are defined as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).   

Moderately severe disability of muscles contemplates: Through-and-through or deep-penetrating wound by small high velocity missile or large low- velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History includes hospitalization for a prolonged period for treatment of the wound; consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, inability to keep up with work requirements.  Objective findings include entrance and (if present) exit scars indicating the track of a missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; tests of strength and endurance compared with the sound side demonstrative positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles contemplates: Through-and-through or deep-penetrating wound due to high-velocity missile, or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History includes hospitalization for a prolonged period for treatment of the wound; consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, inability to keep up with work requirements.  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile; induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

In this case, in a July 2015 advisory opinion, VA's Director, Compensation Service, found that an additional extraschedular rating of 10 percent was warranted for the Veteran's service-connected right piriformis syndrome under 38 C.F.R. 3.321(b), such that the rating for that disability would be 30 percent under DC 5318.  

Such an extraschedular rating may be assigned, after referral by the RO to VA's Under Secretary for Benefits or the Director, Compensation Service, in a case that presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render application of the regular schedular standards impractical.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

It appears that the advisory opinion intended the 30 percent rating to be made effective for the entire appeal period, or since November 22, 2004.  There are some typographical errors in the July 2015 advisory opinion report regarding pertinent dates.  This report stated that the Veteran had reported in his VA Form 21-8940 that he last worked full-time in October 2013, but the correct date was in October 2003; and that he became too disabled to work due to his disability since October 2004, which was the correct date.  See, e.g., January 2005 and September 2009 TDIU formal claims (VA Form 21-8940).  The July 2015 report also initially stated that the Veteran reported that he began receiving disability benefits from the Social Security Administration (SSA) effective in October 2014; however, it then correctly noted that SSA disability benefits were awarded effective in October 2004.  

As a further indication of an intent to make the 30 percent rating for right hip piriformis syndrome effective since 2004, the July 2015 advisory opinion report noted that the SSA records included medical progress notes from September 2004 indicating that the Veteran had difficulty rising from a seated position to an upright position due to piriformis syndrome, and that he was given written notice stating he was not fit to work for 2 weeks and excusing him from his Reserve duty.  As noted above, the Veteran retired from the Air Force Reserves in 2005.  The July 2015 report then summarized the findings of the January 2013 and June 2014 VA examinations regarding the hip or thigh and spine conditions, noting that the service-connected thigh and spine conditions impacted the Veteran's ability to work or employment, and that he had missed work for 2 weeks due to his right hip piriformis syndrome.  The advisory opinion found that this evidence showed marked interference with employment, so as to warrant an evaluation in excess of 20 percent, namely, an additional 10 percent under DC 5318 pursuant to 38 C.F.R. 3.321(b), resulting in a 30 percent rating for the right hip piriformis syndrome.  

There is no adjudicative document by the AOJ in the electronic claims file that implements the findings of this advisory opinion.  As the opinion is in the Veteran's favor, however, the Board will resolve doubt in the Veteran's favor and award a 30 percent rating on an extraschedular basis, effective since November 22, 2004.

The lay and medical evidence throughout the appeal period reflects that the Veteran has required prescribed narcotic pain medications, and he has tried various treatment modalities, including physical therapy, muscle relaxants, corticosteroid injections, and transcutaneous electrical nerve stimulation (TENS) unit, with only minimal or intermittent relief of his pain from his right hip piriformis syndrome.  

VA and private medical professionals have also indicated that the Veteran had severe or significant impairment from his right hip piriformis syndrome.  See, e.g., September 2009 letter from Dr. M (stating that muscle injury from the 2002 motor vehicle accident was "moderate to severe," and injury to piriformis muscles was severe); January 2013 VA examination (showing pain, loss of muscular power, lowered threshold for fatigue, impairment of coordination, and uncertainty of movement); June 2014 VA examination (noting that a flare-up of right hip pain due to piriformis syndrome during the examination made repetitive testing impossible).  

Nevertheless, the Veteran does not meet the schedular rating criteria for a severe muscle disability based on the required nature of injury and history of disability.  See 38 C.F.R. 4.56.  Indeed, the Veteran acknowledged in his arguments, to include in October 2007 and February 2009, that he did not have an extended hospital stay for his injury, as required for a higher schedular rating under DC 5318.  Id.  Thus, an additional 10 percent extraschedular rating under 38 C.F.R. § 3.321(b) is warranted due to the unusual and exceptional disability picture, so as to properly compensate the Veteran for his severe muscle disability affecting MG XVIII.

Under DC 5318, 30 percent is the maximum rating available under the schedular rating criteria, for severe disability of MG XVIII.  See 38 C.F.R. § 4.73.  As noted above, the Veteran's attorney indicated that he was seeking a 30 percent rating for right hip piriformis syndrome during the 2016 hearing.  Although the Veteran indicated in February 2009 arguments that he believed he was entitlement to a least an 80 percent rating, he was referring to the combination of his disabilities and symptoms including pain due to severe right hip piriformis syndrome, pelvic floor dysfunction, and right articulated hip.  The Veteran has been awarded service connection for his various conditions associated with the 2002 motor vehicle accident and right hip piriformis syndrome, some of which are being remanded to consider the appropriate individual disability rating and effective date.  Further, the Veteran's claim for a TDIU, i.e., a 100 percent rating with consideration of all service-connected disabilities, prior to June 16, 2014, is being remanded herein.

All potentially applicable rating codes have been considered, whether or not they were raised by the appellant; and no rating is warranted other than those discussed herein for the appeal.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not warranted, as the Veteran's symptomatology has been severe, so as to warrant the extraschedular rating applied herein, throughout the appeal period.  Any increases in severity were not sufficient for a higher individual disability rating as discussed above.  See Fenderson, 12 Vet. App. at 126-27.  Reasonable doubt has been resolved in the Veteran's favor.  38 C.F.R. § 4.3.  


ORDER

Service connection for pelvic floor dysfunction is granted.

An initial rating of 30 percent for right hip piriformis syndrome, effective since November 22, 2004, is granted on an extraschedular basis.  
REMAND

As the Veteran submitted a timely notice of disagreement as to the effective date for the award of dependency benefits for his spouse and child and from the effective date for the award of service connection for arthritis of the thoracolumbar spine with IVDS and SI dysfunction, and for a higher initial rating for such disability, to include a 40 percent rating prior to June 16, 2014; the case must be remanded for the AOJ to provide a statement of the case for these issues to satisfy due process requirements.  Manlincon v. West, 12 Vet. App. 238 (1999).

In the July 2015 advisory opinion, VA's Director, Compensation Service, found that the RO had erroneously awarded a schedular TDIU, effective from June 16, 2014, because the Veteran did not meet the schedular percentage threshold as of the date of this determination.  The report essentially reasoned that the Veteran's combined rating of 60 percent was not due to disabilities that may be considered a single disability for these threshold purposes, because they were not all disabilities same bodily system, namely, the musculoskeletal system.  See 38 C.F.R. 4.16(a).  

In the Board's decision herein, the Veteran is being assigned a 30 percent rating for right hip piriformis syndrome, effective since November 22, 2004; and awarded service connection for pelvic floor dysfunction as secondary to such disability.  All of these disabilities were service-connected based on injuries from a 2002 motor vehicle accident, to include as complications of right hip piriformis syndrome due to that accident.  Thus, the disabilities arose from common etiology or a single accident, and they are considered a single disability for the purpose of meeting the schedular percentage threshold for a TDIU.  Id.  

The July 2015 VA advisory opinion stated that, because the Veteran met the schedular percentage threshold criteria for a schedular TDIU in light of the award of a 30 percent rating under DC 5318, by way of 38 C.F.R. § 3.321(b), consideration of an extraschedular TDIU under 38 C.F.R. 4.16(b) was not warranted.  The opinion did not address the merits of extraschedular consideration.  Even with the award of a 30 percent rating for right hip piriformis syndrome, effective November 22, 2004, however, the Veteran did not meet the schedular percentage threshold for a TDIU prior to June 16, 2014, to include after considering all of his disabilities as a single disability for TDIU threshold purposes.  Rather, the Veteran's currently assigned ratings did not combine to 60 percent or higher prior to June 16, 2014.  See 38 C.F.R. § 4.16(a).  Thus, a schedular TDIU may not be granted prior to June 16, 2014, based on the currently available evidence and adjudicatory actions.  

Nevertheless, as the Veteran appealed from the effective date and rating assigned for his now service-connected back disability with SI dysfunction, and service connection for pelvic floor dysfunction has been granted herein, the AOJ must address the proper effective dates and ratings for such disabilities upon remand.  Such determinations may result in the Veteran meeting the schedular criteria for a TDIU prior to June 16, 2014.  Id.  Thus, a TDIU prior to June 16, 2014, must be considered and referred for extraschedular consideration under § 4.16(b), if needed.

Accordingly, the case is REMANDED for the following action:

1.  Provide a statement of the case on the issues of entitlement to an effective date prior to November 4, 2011, for the award of dependency benefits for the Veteran's spouse and child; an effective date prior to March 29, 2009, for the award of service connection for arthritis of the thoracolumbar spine with IVDS and SI dysfunction; and a higher initial rating for such arthritis with SI dysfunction, to include a 40 percent rating prior to June 16, 2014.  These issues should not be certified to the Board unless a timely substantive appeal is received.

2.  After implementing the Board's decision, readjudicate the claim for entitlement to a TDIU prior to June 16, 2014, to include referral for extraschedular consideration under 38 C.F.R. § 4.16(b), if the Veteran does not meet the schedular percentage threshold and was unemployed for any period prior November 22, 2004.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


